                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:18-cv-07768-MWF (AFM)                                         Date: July 11, 2019
Title      Willie D. Randle v. A. Tiggs-Brown, et al.



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                      N/A                                                 N/A

Proceedings (In Chambers): Order to Show Cause

         On May 23, 2019, the Court granted plaintiff’s motion for an extension of time to file his
Third Amended Complaint and extended the deadline to June 22, 2019. The docket shows that, as
late as the date of this Order, plaintiff has not filed a Third Amended Complaint.

        Accordingly, on or before August 1, 2019, plaintiff shall show cause in writing why this
action should not be dismissed for failure to prosecute. The filing of a Third Amended Complaint by
August 1, 2019 shall discharge the Order to Show Cause.

         Further, plaintiff is admonished that if he fails to timely file a Third Amended Complaint
remedying the pleading deficiencies, the Court will recommend that this action be dismissed for
failure to diligently prosecute.

        IT IS SO ORDERED.



                                                                                                   :
                                                                   Initials of Preparer           ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
